United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2154
                       ___________________________

                                  James Jackson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Lt. Amie Santini, Federal Bureau of Prisons, FCI Sandstone, Sandstone, MN, in
 her individual capacity; Lt. Daniel Gravdahl, S.I.S., Federal Bureau of Prisons,
FCI Sandstone, Sandstone, MN, in his individual capacity; Jake Bush, Paralegal,
  Federal Bureau of Prisons, FCI Sandstone, Sandstone, MN, in his individual
 capacity; Denese Wilson, Warden, Federal Bureau of Prisons, FCI Sandstone,
                   Sandstone, MN, in her individual capacity

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                               ____________

                             Submitted: July 27, 2018
                              Filed: August 14, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.
      Federal inmate James Jackson appeals after the district court’s1 dismissal
without prejudice of his action brought under Bivens v. Six Unknown Named Agents
of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), for failure to exhaust his
administrative remedies. He also moves for leave to supplement his brief with an
added citation.

      We conclude that the requested brief supplement is permissible. We further
conclude, upon careful de novo review, that the dismissal was proper. See 42 U.S.C.
§ 1997e(a) (exhaustion requirement); King v. Iowa Dep’t of Corr., 598 F.3d 1051,
1052-53 (8th Cir. 2010) (standard of review; exhaustion is precondition to inmate
bringing suit in federal court); Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003)
(under plain language of § 1997e(a), inmate must exhaust administrative remedies
before filing suit in federal court, and if he has not done so, dismissal is mandatory).

      Accordingly, we grant the pending motion, and we affirm, see 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Tony N.
Leung, United States Magistrate Judge for the District of Minnesota.

                                          -2-